Mr. Justice Baker delivered the opinion of the court. The lease was made by joint lessors and the rent reserved to them jointly, and in such case a surrender may be made to one only, as one of such lessors could discharge the rent. 18 Am. & Eng. Ency. of Law, 356. A surrender may be inferred where there is a change of possession from the circumstances and conduct of the parties evincing that they both agree to consider a surrender as made. Where there has been a change of possession, with the assent of both parties, it amounts to a surrender of the term by act and operation of law. From the evidence the jury might properly find that a surrender was made to Arthur B. Mulvey, and such surrender is a bar to the action. Churchill v. Lammers, 60 Mo. App. 244. The jury might also from the evidence properly find that Arthur B. Mulvey had authority to act for and did act for the other joint lessors in accepting the surrender of the term and possession of the premises. He had charge of the renting and repairs of the premises and with him Charter made the agreement in regard to the surrender; he accepted Bicket as a tenant in place of Charter and collected rent from him for a year and some months, and the applications of Bicket for repairs were made to him. Dodd v. Acklon, 6 Man. & Granger, 673; 46 En. Com. Law, 671. We see no reason for disturbing the judgment, and it is accordingly affirmed. Affirmed.